DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                PETER GAFFEY,
                                   Appellant,

                                      v.

   PROTECTIVE PRODUCTS ENTERPRISES, LLC, a Florida Limited
                    Liability Company,
                         Appellee.

                                No. 4D18-0381

                            [December 6, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No. CACE 15-
005819 (18).

   Gregory Durden of Gregory Durden, P.A., Fort Lauderdale, and Joseph
M. Pustizzi of Law Office of Joseph Pustizzi, P.A., Hollywood, for appellant.

   Lisa Cicero of McGuinness & Cicero, Sunrise, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.